/L/L,L/‘L‘S'|O¢ il

7-28-15

Court of Criminal Appeals of Texas
P.O. BOX 12308 :
Capitol Station~
Austin, TX 78711

HE@;;WL:@ mg
”D,U¢D~ j\
Adam Garcia CGUPTN: qu>"%lii\l!_\i APPEALS

#533696 Eastham » @HR 0 ;Zgw
2665 Prison Road #l
Lovelady, TX 75851

Ah@h%\cosia,©ierk

Dear Clerk:

A letter to the Court of Appeals to notify you about this
matter. I wrote a letter to Chris Daniel to inform him about
this important issue, that I have accidently sent two applica-
tions for Article ll:O7 to the wrong address, that the Clerk
Chris Danieli_of Harris County, Texas hass filed not two, but
three Applications for Article ll.O7 for the same application
No; 0531179, Gi H, and the other I do not know because I have
never received a response to this matter.

The only letter I received "stated" the Clerk is ordered to
prepare a transcript of all papers in cause number 05311795§
and transmit same to the Court of Cniminal`Appeals including

copies of the following documents:

19. Transcript

2). The State's Answer

3). The Court's Order

4). .The Indictment, Judgement, and Sentence

5). Application for a Writ of Habeas Corpus, Article ll.O7

6). The Applicant pursuant post-conviction relief under
Article ll.O7 Sec. 4(a) with memorandum in support of
actual innocence. ' » .

 

I have never received a response from the Clerk of Court of
Criminal Appeals for their receipt of my paperwork. This paper-
work was sent to the Court of Criminal Appeals, but I have never
received a receipt from the Court that they have received the a-

bove listed paperwork.

c/c file

/4 .
//%{¢L w:

#53369§ Adam Garcia
/

CAUSE NO. 0531179-G-H

Ex PARTE § IN-THE 176th DISTRICT coURT
§ oF
ADAM GARCIA, APPLICANT ' § HARRIS'coUNTY, TEXAS

TO INFORM THE DISTRICT CLERK

 

Q£STRICT CLERK CHRIS DANIEL:

The applicant, Adam*Garciah #533696,.who wrote you a letter
to inform you about this matter, that I accidently sent my appli-
cation for Article ll.O7 to the wrong address, and have never
received a response in this matter.

Now again, I have a copy here with me that I`sent you this
the Applicant Pursuant Post-Conviction Relief under Article ll.O7
Sec. 4 (a) with Memorandum in Support of Actual Innocence to your
office, Harris County District Clerk, P.O. Box 4651, Houston, TX
77210-4651, on 6-11-15.

I received a letter from you stating, fcause number OS3ll79-G
is still pending", and now, "cause number O53ll79-H has been filed
again which is the same cause number 0531179 to the wrong address.

I didn't know which one to put; cause number 6531179-G, or
-H. Please put the correct one and send/inform me of this matterv
and let the l76th District Court know about this matter and about
the application motion I Sent to you.

I forgot to put the letter of the Application Motion I sent;

to you and thankyou for your time and effort in this matter.

I, Adam Garcia #533696L am the Applicant/Petitioner and

being presently incarcerated in Eastham Unit, declare under penalty

of perjury that, according to my belief, the facts stated in the

above application are true and correct.

1Signed on June 15, 2015 Respectfully'submitted,

//` ~V "
,./é~'af/)¢E/ Q/»w,
.Mr.jAda Garcia TDCJ ID#533696
Eastha Unit
2665 Prison Road #l
Lovelady, TX 75851